Appeal from an order of the Family Court, Oneida County (Bernadette T. Romano, J.), entered September 22, 2003 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
*923Memorandum: Petitioner contends that Family Court erred in dismissing his petition seeking modification of two visitation orders with respect to one of his daughters. That daughter is now 18 years of age, however, and thus the appeal must be dismissed as moot. “The right to visitation is an incident of custody and is . . . extinguished when a child reaches the age of majority” (People ex rel. Minardi v Cesnavicius, 208 AD2d 663, 664 [1994]; see Domestic Relations Law § 2; see also Anastasia v Anastasia, 100 AD2d 740 [1984]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Pine and Lawton, JJ.